Citation Nr: 1813299	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-05 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for a back disability prior to July 7, 2010, in excess of 10 percent prior to January 19, 2011, and in excess of 20 percent thereafter.

2.  Entitlement to service connection for bilateral chondromalacia patella. 

3.  Entitlement to service connection for a bilateral knee disorder other than bilateral chondromalacia patella.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 2000 to January 2002, with additional Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In this regard, the Board notes that additional relevant evidence, to include additional service department records, was received within the one year period of the October 2006 rating decision.  Further, the Veteran requested that the RO reconsider the denial of service connection for a knee disorder in December 2006 (following the October 2006 rating decision), September 2008 (following the May 2008 rating decision), and January 2010 (following the February 2009 rating decision); thus, the October 2006 rating decision never became final and is the one on appeal to the Board.  38 C.F.R. § 3.156(b),(c); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

A February 2012 rating decision found clear and unmistakable error in the evaluation of the Veteran's back disability and assigned an initial noncompensable rating effective January 25, 2006, a 10 percent rating effective July 7, 2010, and a 20 percent rating effective January 19, 2011.

In November 2017, the Veteran testified before the undersigned Veterans Law Judge.  

The Board has bifurcated the Veteran's service connection claim for a knee disorder as reflected on the title page, to ensure proper adjudication of the appeal.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion). 
The issue of entitlement to service connection for a knee disorder other than bilateral chondromalacia patella is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In November 2017, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal on the issue of entitlement to increased ratings for a back disability.

2.  The Veteran's bilateral chondromalacia patella is related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the claim of entitlement to an initial compensable rating for a back disability prior to July 7, 2010, in excess of 10 percent prior to January 19, 2011, and in excess of 20 percent thereafter have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for entitlement to service connection for bilateral chondromalacia patella are met.  38 U.S.C. §§ 1110, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Issue on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

At the November 2017 hearing before the undersigned, the Veteran advised that he wished to withdraw his appeal of entitlement to increased ratings for a back disability.  See November 2017 Hearing Transcript (Tr.) at 2.  Therefore, there remains no allegation of error of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it is dismissed.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R.
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran has a current diagnosis of bilateral chondromalacia patella, satisfying element one of service connection.  See July 2010 private medical opinion. 

Regarding the second element of service connection, the Veteran competently and credibly testified that he injured his knees several times during active duty and that the pain has been recurrent since that time.  See February 2012 VA Form 9 (substantive appeal); November 2017 Hearing Tr. at 4.  His service treatment records are negative for complaints, findings, diagnosis, or treatment related to a bilateral knee disorder.  His July 2000 entrance examination is unremarkable for notations relating to a knee disorder.  The Board notes that examination reports from separation are not of record.  Nevertheless, the Veteran is competent to report a history of bilateral knee pain that began in service.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, the Board finds the reports to be credible and consistent with the circumstances of his service.  Thus, the second element of service connection is also established.

Post-service, in April 2003, the Veteran sought treatment for bilateral knee pain lasting, notably, over the past year.  He reported that the pain usually begins after a long run.  The contemporaneous X-ray was negative for arthritis or bony abnormalities.  He was diagnosed with bilateral knee pain and suspected chondromalacia.  

Regarding the final element, nexus, in a July 2010 opinion supported by information from the Veteran's relevant medical history, Dr. J.H., opined that the Veteran's bilateral chondromalacia patella was related to his active service, to include physical training.  In support of his opinion, Dr. J.H. highlighted the Veteran's report of knee pain in April 2003 after running.  

The Board acknowledges that the Veteran was afforded a VA examination in July 2006.  While the examiner conducted an evaluation of the Veteran's knees, the examiner did not provide a medical opinion as to whether the Veteran's bilateral knee disorder had its onset in service, or is otherwise related to his service.  
Therefore, there is no competent contrary opinion of record.  As such, service connection is warranted.  


ORDER

The appeal involving the issue of entitlement to an initial compensable rating for a back disability prior to July 7, 2010, in excess of 10 percent prior to January 19, 2011, and in excess of 20 percent thereafter, is dismissed.  

Service connection for bilateral chondromalacia patella is granted.




REMAND

The Veteran asserts that his current bilateral knee disorders other than bilateral chondromalacia patella are related to service.  The Board notes that the Veteran has various diagnoses related to his knees, to include bilateral meniscus tear, status post left knee arthroscopic surgery, partial anterior cruciate ligament (ACL) tear, and degenerative maceration of the body.  See April 2006 MRI; July 2006 VA examination report; May and November 2011 MRI Denver Health Medical Center records.  As noted above, the Board has determined that an in-service event occurred.  As noted above, the Veteran was afforded a VA examination in July 2006; however, the examiner did not provide an etiology opinion; nor did Dr. J.H. address these other diagnoses.  Given this evidence and the award of service connection for bilateral chondromalacia patella, a VA examination to address the etiology of his other knee disorders should be conducted on remand.  

Further, the Veteran testified that during service he sought treatment for his knees at Fort Wainwright Hospital in Alaska and Fort Lee in Virginia.  See November 2017 Hearing Tr. at 3-4.  In December 2007, the RO notified the Veteran that they received a negative response from Kenner Army Hospital in Fort Lee, Virginia.  However, there is no evidence that the RO attempted to obtain the Fort Wainwright Hospital records.  On remand, the Fort Wainwright Hospital records should be associated with the record.  

An additional search for the Veteran's complete service treatment records should also be conducted on remand.  All active duty and Reserve treatment records should be obtained on remand.  Moreover, the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) have not been verified, and this should be accomplished on remand.  Finally, all updated treatment records should be secured. 

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's specific dates of ACDUTRA and INACDUTRA.  Retirement points will not suffice.
2. Obtain a complete copy of the Veteran's service treatment records pertaining to his active service and Reserve service.  A specific request should be made for any outstanding separately stored records pertaining to knee pain from the Fort Wainwright Hospital in Alaska (from August 2001 to January 2002).  If any of these records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3. Obtain any outstanding VA treatment records.

4. With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to include records from Dr. J.H. and Denver Health Medical Center.  If any records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

5. Then schedule the Veteran for a VA examination to determine the nature and etiology of his knee disorders.  The claims file must be made available to the examiner.  All necessary testing should be accomplished.  The examiner should provide opinions on the following:  

For each knee disorder diagnosed other than bilateral chondromalacia patella, to include but not limited to bilateral meniscus tear, status post left knee arthroscopic surgery, partial ACL tear, and degenerative maceration of the body, please opine whether it is at least as likely as not (50 percent probability or more) that such disability:

(a) had its onset during service or a verified period of ACDUTRA;
(b) is otherwise the result of a disease or injury incurred during active duty or a verified period of ACDUTRA; or
(c) is otherwise the result of an injury incurred during a verified period of INACDUTRA; 
(d) is proximately due to service- connected bilateral chondromalacia patella;
(e) is aggravated (worsened) by service- connected bilateral chondromalacia patella.

For purposes of providing these opinions, please accept as true the Veteran's credible reports of experiencing knee pain during active service as a result of the rigors of service to include physical training.  See February 2012 VA Form 9; November 2017 Hearing Tr. at 4.  

The examiner must provide robust rationales for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

6. Then, after taking any additional development deemed necessary, readjudicate the appeal, and issue a Supplemental Statement of the Case as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


